Exhibit 10.03

[Education Management Letterhead]

February 13, 2007

John R. McKernan, Jr.

c/o Education Management Corporation

210 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Dear Jock:

Reference is made to the Employment Agreement between you and Education
Management Corporation (the “Company”) dated as of June 1, 2006 (the “Employment
Agreement”), the Nonqualified Stock Option Agreement (Time-Vesting) dated as of
August 1, 2006 (the “Time-Vesting Option”), and the Nonqualified Stock Option
Agreement (Performance-Vesting) dated as of August 1, 2007 (the
“Performance-Vesting Option” and together with the Time-Vesting Option, the
“Option Agreements”). This letter is intended to set forth our agreement with
you regarding the “Transition Event” (as defined in the Employment Agreement).

You agree that, for purposes of Sections 1.2, 1.3 (other than the third sentence
thereof), 1.4, and 3.2(d)(i) of the Employment Agreement, the Transition Event
will be deemed to occur upon Todd Nelson’s becoming the Company’s Chief
Executive Officer notwithstanding that it occurs before the first anniversary of
the Effective Date (as defined in the Employment Agreement) and you further
agree to waive the 15 advance notice requirement provided for in Section 1.3 of
the Employment Agreement. For purposes of Sections 1.3 (third sentence only),
2.1 and 2.2 of the Employment Agreement, Section 3(d) of the Time-Vesting Option
and Section 3(e) of the Performance-Vesting Option, the parties agree that the
Transition Event will be



--------------------------------------------------------------------------------

deemed to occur upon the later of the June 30, 2007, and the date that Todd
Nelson becomes the Company’s Chief Executive Officer. Accordingly, if, as has
been announced, Todd Nelson becomes the Company’s Chief Executive Officer on
February 20, 2007, the Transition Event (for the purposes described in the
preceding sentence) will occur on June 30, 2007 and, as of the occurrence of the
Transition Event (x) the Time-Vesting Option shall be vested, and exercisable,
with respect to 37,069 of the shares originally subject to it (171,052 x 1.667%
x 13 = 37,069) and the Time-Vesting Option shall be forfeited with respect to
53,393 shares and (y) the numerator in the fraction described in Section 3(e) of
the Performance-Vesting Option shall be 13 and the Performance -Vesting Option
shall be forfeited with respect to 53,396 shares.

Except as expressly modified herein, the Employment Agreement and the Option
Agreements shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

If the foregoing accurately reflects our understanding, kindly acknowledge your
agreement by signing below where indicated and returning the executed letter to
me.

 

Education Management Corporation By:   /s/ Edward West   Edward West

 

AGREED AND ACKNOWLEDGED This 13th day of February, 2007 /s/ John R. McKernan,
Jr. John R. McKernan, Jr.

 

3